DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art does not disclose that the entirety of the inner surface is substantially coaxial with the central axis such that the entire inner surface is either substantially parallel or substantially perpendicular to the central axis.
Examiner notes that that the entirety of the inner surface is substantially coaxial with the central axis such that the entire inner surface is either substantially parallel or substantially perpendicular to the central axis (entire inner surface of first flange and second flange of annular body is coaxial and parallel to the central axis 106, as seen in examiner annotated fig 4 below).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 10, 12, 13, 15, 16, 18, 19, 21, 22 and 27 - 32 are rejected under 35 U.S.C. 103 as being unpatentable over Recktenwald (U.S. PG Pub # 20100242927) in view of Heathcott (U.S. Patent # 3901517).

Regarding claim 1, Recktenwald discloses a rotary shaft seal (fig 4, reference numerals are same as fig 1) comprising: an annular body (examiner annotated fig 4 below) having an aperture defining a central axis (106, fig 4) and an inner surface (inner surface of annular body, examiner annotated fig 4 below), wherein the entirety of the inner surface is substantially coaxial with the central axis such that the entire inner surface is either substantially parallel or substantially perpendicular to the central axis (entire inner surface of first flange and second flange of annular body is coaxial and parallel to the central axis 106, as seen in examiner annotated fig 4 below); the annular body defining: an outer member having a first end and a second end (two ends of annular body, examiner annotated fig 4 below), a first flange disposed proximate the first end of the outer member and, and extending radially inward from the outer member (as seen in examiner annotated fig 4 below), and a second flange disposed proximate the second end of the outer member and extending radially inward from the outer member (examiner annotated fig 4 below), wherein the first flange extends a radial distance, D1, as measured from the outer member (fig 4 below), wherein the second flange extends a radial distance, D2, as measured from the outer member (Recktenwald - examiner annotated fig 4 below), and wherein D2/D1 is at least 1.05 (D2 is at least 1.05 and at most 2-3 times D1 as seen in examiner annotated fig 4 below);
a sealing element (sealing element, examiner annotated fig 4 below) positioned at least partially within the annular body (examiner annotated fig 4 below), wherein the sealing element is configured to extend radially and form a seal between the annular body and a shaft disposed within the aperture of the annular body (sealing element seals between annular body and shaft, examiner annotated fig 4 below),
wherein the sealing element comprises a first flange and a second flange connected to the first flange (two flanges of sealing element connected, examiner annotated fig 4 below), and wherein the first flange is disposed radially inside of the second flange, wherein the sealing element comprises a substantially uniform thickness, Tsf, when viewed in a direction perpendicular to a plane extending radially from the central axis (thickness of sealing element is uniform, fig 4), wherein the sealing element is directly adjacent to the first flange of the annular body along its entire thickness at an axial end of the sealing element without the biasing element therebetween (sealing element directly adjacent to first flange of the annular body without the biasing element therebetween as seen in examiner annotated fig 4 below). 
	Recktenwald does not disclose a biasing element biasing at least a portion of the sealing element in a radial direction, wherein the biasing element is directly adjacent to the annular body such that a surface of the biasing element is capable of contacting the annular body upon application of a biasing force.
However, Heathcott teaches a biasing element biasing at least a portion of the sealing element in a radial direction (biasing element 67 biasing part of sealing element which is 65 outwardly, fig 7), wherein the biasing element is directly adjacent to the annular body (biasing element 67 is directly adjacent to the annular body 13, fig 4 same as fig 41) such that a surface of the biasing element is capable of contacting the annular body upon application of a biasing force (intended use limitation, right side of the annular flange of the biasing element 67 is capable of contacting the annular body 13 when provided a biasing force axially as seen in examiner annotated fig 7 below, as there is no material/ element between the biasing element 67 and the annular body 13), wherein the biasing element consists of an annular member providing an axial biasing force on the sealing element and an annular flange providing a radial biasing force on the sealing element ( as seen in examiner annotated fig 7 below).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to bias the sealing element of Recktenwald with the biasing element of Heathcott to provide biasing force on the sealing element for better sealing.

	
	


    PNG
    media_image1.png
    725
    848
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    553
    533
    media_image2.png
    Greyscale

  	Regarding claim 3, the combination of Recktenwald and Heathcott 
discloses the rotary shaft seal, wherein the annular body defines an annular cavity (Recktenwald - cavity of annular body, examiner annotated fig 4 below) concentric to the central axis of the aperture and extending outward from the central axis into the annular body (Recktenwald - examiner annotated fig 4 below), and wherein the sealing element is disposed at least partially within the annular cavity (examiner annotated fig 4 below). 

Regarding claim 16, Recktenwald discloses a rotary shaft seal comprising: an annular body defining a central axis (Recktenwald - axis, fig 4) and an inner surface, wherein the entirety of the inner surface is substantially coaxial with the central axis such that the entire inner surface is either substantially parallel or substantially perpendicular to the central axis (entire inner surface of first flange and second flange of annular body is coaxial and parallel to the central axis 106, as seen in examiner annotated fig 4 below), wherein the annular body has a generally C-shaped cross-sectional profile, the annular body defining: an outer member having a first end and a second end, a first flange disposed proximate the first end of the outer member and extending radially inward from the outer member (Recktenwald - as seen in examiner annotated fig 4 below) and a second flange disposed proximate the second end of the outer member and extending radially inward from the outer member (Recktenwald - examiner annotated fig 4 below); wherein the first flange extends a radial distance, D1, as measured from the outer member (fig 4 below), wherein the second flange extends a radial distance, D2, as measured from the outer member (Recktenwald - examiner annotated fig 4 below), and wherein D2/D1 is at least 1.05 (D2 is at least 1.05 and at most 2-3 times D1 as seen in examiner annotated fig 4 below);
a sealing element disposed at least partially within the annular body, wherein the sealing element has a generally U-shaped cross-sectional profile (Recktenwald - sealing element, examiner annotated fig 4 below is generally U-shaped), wherein the sealing element comprises a substantially uniform thickness, Tsf, when viewed in a direction perpendicular to a plane extending radially from the central axis (thickness of sealing element is uniform, fig 4), wherein the sealing element is directly adjacent to the first flange of the annular body along its entire thickness at an axial end of the sealing element without the biasing element therebetween (sealing element directly adjacent to first flange of the annular body without the biasing element therebetween as seen in examiner annotated fig 4 below);
 	wherein the sealing element includes a first flange and a second flange (Recktenwald - examiner annotated fig 4 below).
Recktenwald does not disclose a biasing element biasing at least a portion of the sealing element in a radial direction, wherein the biasing element is directly adjacent to the annular body such that a surface of the biasing element is capable of contacting the annular body upon application of a biasing force.
However, Heathcott teaches a biasing element biasing at least a portion of the sealing element in a radial direction (biasing element 67 biasing part of sealing element which is 65 outwardly, fig 7), wherein the biasing element is directly adjacent to the annular body (biasing element 67 is directly adjacent to the annular body 13, fig 4 same as fig 41) such that a surface of the biasing element is capable of contacting the annular body upon application of a biasing force (intended use limitation, right side of the annular flange of the biasing element 67 is capable of contacting the annular body 13 when provided a biasing force axially as seen in examiner annotated fig 7 below, as there is no material/ element between the biasing element 67 and the annular body 13), wherein the biasing element consists of an annular member providing an axial biasing force on the sealing element and an annular flange providing a radial biasing force on the sealing element ( as seen in examiner annotated fig 7 below).

It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to bias the sealing element of Recktenwald with the biasing element of Heathcott to provide biasing force on the sealing element for better sealing.

	Regarding claim 19, the combination of Recktenwald and Heathcott discloses the rotary shaft seal wherein the sealing element is positioned between the biasing element and the annular body (Recktenwald sealing element between biasing element of Heathcott and annular body of Recktenwald, examiner annotated fig 4 below).

Regarding claim 21, the combination of Recktenwald and Heathcott discloses the rotary shaft seal, wherein the rotary shaft seal is adapted to operate at temperatures within a range between about -275° C and about 300° C (Recktenwald - seal is capable of operating at temperatures within a range between about -275° C and about 300° C).
Regarding claim 27, the combination of Recktenwald and Heathcott discloses the rotary shaft seal, wherein the annular body comprises a homogeneous composition (Recktenwald - annular body has homogeneous composition, examiner annotated fig 4 below).

Regarding claim 28, the combination of Recktenwald and Heathcott discloses the rotary shaft seal, wherein a relative angle, A4, is formed between the annular member and the annular flange, as viewed in the undeformed state (angle between annular member and annular flange of Heathcott 67 is 90 degrees).
The combination does not disclose wherein A4, is greater than about 90 degrees and less than 150 degrees.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the angle limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide different biasing to the sealing element depending on the application.  In re Aller, 105 USPQ 233.  

Regarding claim 29, the combination of Recktenwald and Heathcott discloses the rotary shaft seal, wherein a relative angle, A4, is formed between the annular member and the annular flange, as viewed in the undeformed state, wherein A4, is greater than about 110 degrees and less than 120 degrees (angle between annular member and annular flange of Heathcott 67 is 90 degrees).
The combination does not disclose wherein A4, is greater than about 110 degrees and less than 120 degrees.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the angle limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide different biasing to the sealing element depending on the application.  In re Aller, 105 USPQ 233.  

Regarding claim 30, the combination of Recktenwald and Heathcott discloses the rotary shaft seal, wherein a relative angle, A4, is formed between the annular member and the annular flange, as viewed in the deformed state, wherein A, is approximately 90 degrees (angle between annular member and annular flange of Heathcott 67 is 90 degrees).

Regarding claim 31, the combination of Recktenwald and Heathcott discloses the rotary shaft seal, wherein the annular member of the biasing element has a radial width, Wm (Heathcott radial width of annular member of 67, fig 7), and the annular flange has a radial length, Lar, as measured by a distance the annular flange extends from the annular member (Heathcott radial length of annular flange of 67, fig 7).
The combination does not disclose wherein wherein Lar/W am is between about 4.0 and 4.5.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the ratio of Lar/W am limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide different biasing to the sealing element depending on the application.  In re Aller, 105 USPQ 233.  

Regarding claim 32, the combination of Recktenwald and Heathcott discloses the rotary shaft seal, wherein the biasing element is rectilinear (Heathcott 67 is rectilinear).

Regarding claim 10, Recktenwald discloses a rotary shaft seal comprising: 
an annular body defining a central axis (Recktenwald - annular body, fig 4 below with central axis) and an inner surface, wherein the entirety of the inner surface is substantially coaxial with the central axis such that the entire inner surface is either substantially parallel or substantially perpendicular to the central axis (entire inner surface of first flange and second flange of annular body is coaxial and parallel to the central axis 106, as seen in examiner annotated fig 4 below), wherein the annular body has a retaining element (Recktenwald - fig 4 below, annular body retains the seal in place); the annular body defining: an outer member having a first end and a second end, a first flange disposed proximate the first end of the outer member and extending radially inward from the outer member (Recktenwald - as seen in fig 4 below), and a second flange disposed proximate the second end of the outer member and extending radially inward from the outer member (Recktenwald - examiner annotated fig 4 below), wherein the first flange extends a radial distance, D1, as measured from the outer member (fig 4 below), wherein the second flange extends a radial distance, D2, as measured from the outer member (Recktenwald - examiner annotated fig 4 below), and wherein D2/D1 is at least 1.05 (D2 is at least 1.05 and at most 2-3 times D1 as seen in examiner annotated fig 4 below);

a sealing element (Recktenwald - sealing element, fig 4 below) disposed at least partially within the annular body (Recktenwald - annular body, fig 4 below), the sealing element including a first flange and a second flange (Recktenwald - first and second flanges of sealing element, fig 4 below), wherein the first and second flanges intersect at an acute angle in an unloaded state (Recktenwald - acute angle between flanges, fig 4 below), wherein the sealing element comprises a substantially uniform thickness, Tsf, when viewed in a direction perpendicular to a plane extending radially from the central axis (thickness of sealing element is uniform, fig 4), wherein the sealing element is directly adjacent to the first flange of the annular body along its entire thickness at an axial end of the sealing element without the biasing element therebetween (sealing element directly adjacent to first flange of the annular body without the biasing element therebetween as seen in examiner annotated fig 4 below).

Recktenwald does not disclose a biasing element biasing at least a portion of the sealing element in a radial direction, wherein the biasing element is directly adjacent to the annular body such that a surface of the biasing element is capable of contacting the annular body upon application of a biasing force.
However, Heathcott teaches a biasing element biasing at least a portion of the sealing element in a radial direction (biasing element 67 biasing part of sealing element which is 65 outwardly, fig 7), wherein the biasing element is directly adjacent to the annular body (biasing element 67 is directly adjacent to the annular body 13, fig 4 same as fig 41) such that a surface of the biasing element is capable of contacting the annular body upon application of a biasing force (intended use limitation, right side of the annular flange of the biasing element 67 is capable of contacting the annular body 13 when provided a biasing force axially as seen in examiner annotated fig 7 below, as there is no material/ element between the biasing element 67 and the annular body 13), wherein the biasing element consists of an annular member providing an axial biasing force on the sealing element and an annular flange providing a radial biasing force on the sealing element ( as seen in examiner annotated fig 7 below).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to bias the sealing element of Recktenwald with the biasing element of Heathcott to provide biasing force on the sealing element for better sealing.
	
Regarding claim 13, the combination of Recktenwald and Heathcott discloses the rotary shaft seal, wherein the annular body defines an annular cavity (Recktenwald - cavity of annular body, fig 4) concentric to the central axis of the aperture and extending outward from the central axis and into the annular body (Recktenwald - fig 4), and wherein the sealing element is disposed at least partially within the annular cavity (Recktenwald - sealing element within the cavity of annular body, fig 4).


Regarding claim 9, the combination of Recktenwald and Heathcott discloses the rotary shaft seal as applied to claim 1.
The combination of Recktenwald and Heathcott does not disclose that the rotary shaft seal has a leakage rate, as measured at a system pressure of 3000 mbar at room temperature for 500,000 cycles, of no greater than 15 mL/min. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to teach that that the rotary shaft seal is capable of having a leakage rate, as measured at a system pressure of 3000 mbar at room temperature for 500,000 cycles, of no greater than 15 mL/min, as the structural limitations of the rotary seal have been met.

Regarding claim 22, the combination of Recktenwald and Heathcott discloses the rotary shaft seal, wherein the outer member has a height, Hom, and wherein HoM/D2 is at least about 0.5 (Recktenwald - examiner annotated fig 4 below).
The combination of Recktenwald and Heathcott does not disclose that HoM/D2 is at least about 0.5. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive HoM/D2 is at least about 0.5 disclosed by Applicant, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, to provide better retention of the sealing assembly.  Refer to MPEP § 2144.05.

Regarding claim 12, the combination of Recktenwald and Heathcott discloses the rotary shaft seal, wherein the first flange extends a radial distance, D1, as measured from the outer member (Recktenwald - fig 4 below), wherein the second flange extends a radial distance, D2, as measured from the outer member (Recktenwald - examiner annotated fig 4 below).
The combination of Recktenwald and Heathcott does not disclose that D2/D1 is at least 1.05. 
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive the value for D2/D1 to be 1.05 disclosed by Applicant, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, to provide better retention of the sealing assembly.  Refer to MPEP § 2144.05.

Regarding claim 15, the combination of Recktenwald and Heathcott discloses the rotary shaft seal, wherein the annular body defines an aperture coaxial with the central axis (Recktenwald - aperture of annular body, fig 4 below), and wherein the rotary shaft seal is adapted to receive a shaft through the aperture (Recktenwald - shaft within the aperture of annular body, fig 4 below).
 	 The combination of Recktenwald and Heathcott does not disclose that the shaft having a diameter of no greater than 10 mm. 
 	It would have been obvious to one having ordinary skill in the art at the time the invention was filed, for the diameter of the shaft to be 10mm disclosed by Applicant, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, to adapt to the sealing assembly.  Refer to MPEP § 2144.05.

5.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Recktenwald in view of Heathcott and in further view of Yokomachi (U.S. PG Pub # 20040131475).

Regarding claim 18, the combination of Recktenwald and Heathcott discloses the rotary shaft seal.
The combination of Recktenwald and Heathcott does not disclose wherein the biasing element comprises a press ring adapted to retain the sealing element within the annular body, and wherein the press ring is attached to the annular body. 
However, Yokomachi teaches the biasing element comprises a press ring adapted to retain the sealing element within the annular body, and wherein the press ring is attached to the annular body (Yokomachi retaining ring by reference numeral 2 retains 53 within 2, and press ring is attached to 50, fig 5).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the press ring of Yokomachi with the annular body of Recktenwald to provide better retention of the sealing assembly.

6.	Claims 23 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Recktenwald, in view of Heathcott and in further view of Black (U.S. Patent # 5346662).

Regarding claim 23, the combination of Recktenwald and Heathcott discloses the seal assembly.
The combination of Recktenwald and Heathcott does not disclose that the biasing element comprises at least one tine extending from the annular member opposite the annular flange.
However, Black teaches that the biasing element comprises at least one tine extending from the annular member opposite the annular flange (tine 521, fig 43).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine tines of Black with the biasing element of Recktenwald to provide biasing around the circumference with multiple biasing fingers.
Regarding claim 24, the combination of Recktenwald, Heathcott and Black discloses the rotary shaft seal, wherein the at least one tine forms a relative angle, A5, relative to the annular member, wherein A5 is greater than about 90 degrees (Black - outside angle between the two flanges of 520 is greater than about 90 degrees).
Regarding claim 25, the combination of Recktenwald, Heathcott and Black discloses the rotary shaft seal, wherein the at least one tine comprises a plurality of tines (multiple fingers 521, fig 43 of Black) spaced at varying distances around the circumference of the annular member of the biasing element (around 520, fig 43 of Black).
Regarding claim 26, the combination of Recktenwald, Heathcott and Black discloses the rotary shaft seal, wherein the sealing element comprises a fluoropolymer (Black abstract).





    PNG
    media_image1.png
    725
    848
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    553
    533
    media_image2.png
    Greyscale

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675

/VISHAL A PATEL/Primary Examiner, Art Unit 3675